IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs October 3, 2007

                  STATE OF TENNESSEE v. XAVIER C. PARKS

                    Appeal from the Circuit Court for Hardeman County
                        No. 06-01-0252 J. Weber McCraw, Judge



                    No. W2007-00142-CCA-R3-PC - Filed March 11, 2008


On August 10, 2006, Petitioner, Xavier C. Parks, pleaded guilty in Hardeman County to a single
count of aggravated burglary and he was sentenced to six years of incarceration as a Range I
Standard Offender. Petitioner did not appeal the sentence. On November 6, 2006, Petitioner filed
a pro se post-conviction petition. He used a form post-conviction petition provided by the State of
Tennessee and simply checked the boxes beside two common grounds alleged in post-conviction
proceedings: (1) “conviction was based on unlawfully induced guilty plea or guilty plea involuntarily
entered without understanding of the nature and consequences of the plea;” and (9) “denial of
effective assistance of counsel.” The petition contained no facts which would support these alleged
grounds for collateral relief, and the post-conviction judge dismissed the petition for that reason.
We are constrained to agree with the post-conviction court and, therefore, affirm the dismissal.


     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

JERRY L. SMITH , J., delivered the opinion of the court, in which NORMA MCGEE OGLE and ALAN E.
GLENN , JJ., joined.

Xavier C. Parks, Pro Se, Whiteville, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney General;
Elizabeth Rice, District Attorney General, and Joe Van Dyke, Assistant District Attorney General,
for the appellee, State of Tennessee.
                                              OPINION

         Tennessee Code Annotated section 40-30-104(e) provides, in pertinent part, with respect to
post-conviction petitions that: “ The petitioner shall include allegations of fact supporting each claim
for relief set forth in the petition. . . .” Tennessee Code Annotated section 40-30-106(d) states:

               The petition must contain a clear and specific statement of all grounds
               upon which relief is sought, including full disclosure of the factual
               basis of those grounds. A bare allegation that a constitutional right
               has been violated and mere conclusions of law shall not be sufficient
               to warrant any further proceedings. Failure to state a factual basis for
               the grounds alleged shall result in immediate dismissal of the petition.
               If, however, the petition was filed pro se, the judge may enter an order
               stating that the petitioner must file an amended petition that complies
               with this section within fifteen (15) days or the petition will be
               dismissed.

        Moreover, Tennessee Supreme Court Rule 28, section 5(E)(4) provides that the post-
conviction petition must contain “specific facts supporting each claim for relief asserted by [the]
petitioner.” Petitions that do not have specific factual allegations are subject to summary dismissal.
Tenn. Sup. Ct. R. 28, § 5(F)(3).

        The form post-conviction petition used by Petitioner contains the following instructions in
large block letters:

               DO NOT JUST PLACE CHECKS ON THE LINES; PROVE
               EVERY GROUND

               INCLUDE ALL FACTS WHICH SUPPORT THE GROUND YOU
               CLAIM
               ....
               UNDER EACH CLAIMED VIOLATION LIST EACH AND
               EVERY FACT YOU FEEL SUPPORTS THE GROUND. EXPLAIN
               IN DETAIL HOW YOU ARE PREJUDICED BY THE VIOLATION
               AND WHY YOU ARE ENTITLED TO RELIEF. BE SPECIFIC!!!

       Because this form is almost always used by pro se petitioners, these instructions are in plain
language and prominently featured in the form. While courts should be and are more lenient in
construing pro se filings, no court can simply ignore the failure to provide any factual support
whatsoever for a claim raised in a pro se post-conviction petition.

       Even a cursory review of the post-conviction petition in this case reveals that there are simply
no specific factual allegations set forth to support Petitioner’s claims that his guilty plea was


                                                  -2-
involuntary or that his trial counsel was ineffective. Under these circumstances, the petition is
subject to summary dismissal. See e.g. Edward Beard v. State, No. W2004-00627-CCA-R3-PC,
2005 WL 675260, at *2-3 (Tenn. Crim. App., at Jackson, Mar. 23, 2005) (holding that merely
checking sample of common post-conviction claims on a state provided form post-conviction
petition does not comply with requirement of specific factual allegations.)

        It is true, of course, that Tennessee Code Annotation section 40-30-106(d) gives trial courts
the discretion to order the amendment of pro se petitions without specific factual allegations within
fifteen days. We stress, however, that this power to order such an amendment is discretionary only,
trial courts are not required to allow amendments to pro se post-conviction petitions that do not
factually support claimed constitutional deprivations. Powell v. State, 8 S.W.3d 631, 633 (Tenn.
Crim. App. 1998).

                                            Conclusion

       In light of the foregoing, the judgment of the post-conviction court is affirmed.


                                              ___________________________________
                                              JERRY L. SMITH, JUDGE




                                                -3-